By the Court :
We are of the opinion that the act of the Legislature entitled “ An Act to amend sections four thousand (4000), four thousand and three (4003), four thousand and four (4004), four thousand and six (4006), four thousand and twenty-two (4022), four thousand and twenty-three (4023), four thousand and twenty-four (4024), four thousand and twenty-five (4025), four thousand and twenty-six (4026), four thousand and twenty-eight (4028), four thousand and twenty-nine (4029), four thousand and forty-six (4046), four thousand and eighty-seven (4087), four thousand one hundred and three (4103), forty-one hundred and and four (4104), forty-one hundred and nine (4109), forty-one hundred and fifteen (4115), forty-one hundred and sixteen (4116), forty-one hundred and nineteen (4119), forty-one hundred and sixty-five (4165), forty-one hundred and ninety-two (4192), forty-two hundred and four (4204), forty-two hundred and twenty-one (4221), forty-two hundred and fifty-six (4256), *4forty-three hundred and fourteen (4314), forty-three hundred and twenty-eight (4328), forty-three hundred and twenty-nine (4329), forty-three hundred and forty-four (4344), and add two sections to be known as sections (4292) and (4348), and repeal sections forty hundred and five (4005), (4105), (4106), and ten (4110), forty-one hundred and eleven (4111), forty-one hundred and thirty-four (4134), forty-three hundred and four (4304), to establish a system of county governments,” approved April 27th, 1880, is in conflict with the Constitution of the State, and is therefore void. Writ denied.
Thornton, J., and Myrick, J., dissented.
(Morrison, C. J., not having heard the argument, took no part in the decision.)